Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.946 Filed 07/19/20 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff                Honorable Judith E. Levy

-vs-                                              Case No. 16-cr-20254

EDWARD GALKA,

                     Defendant
_________________________________/


   EMERGENCY MOTION FOR RECONSIDERATION OF ORDER
DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


         NOW COMES the Defendant, EDWARD GALKA, by his attorney,

SANFORD PLOTKIN, and pursuant to this Court’s appointment order of July 2,

2020, and 18 USC § 3582 (c) (1) (A), respectfully moves this Honorable Court to

reconsider its denial Order of June 17, 2020, and based upon the newly produced,

and accurate medical record of the Defendant , to enter an Order for

Compassionate Release, and in support thereof, says as follows:

         1. On April 17, 2020, Defendant filed his Pro Se Motion for

Compassionate Release.

         2. On June 17, 2020, this Court denied Defendant’s Motion for

Compassionate Release.
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.947 Filed 07/19/20 Page 2 of 14




          3. The basis for the Court’s denial was that, based upon CDC guidelines,

in conjunction with 18 U.S.C. 3582(c)(1)(A)(i), Defendant Galka is not an inmate

at higher risk of death or serious disease from contracting COVID-19, as he is not

suffering from a serious physical or medical condition rendering him most

vulnerable, as defined in the CDC guidelines and the governing statutory

definitions. (ECF #94, Order Denying Motion, pp 2-4, 6-7).

          4. The Court did raise concern over the Defendant’s obesity, as that does

present a physical/medical condition placing Mr. Galka at higher risk, under the

CDC guidelines.

          5. However, this Court’s denial of Mr. Galka’s Motion was based upon

erroneous, and outdated CDC criteria regarding obesity, as well as a 2-year-old

medical record. On June 25, 2020, the CDC revised its guidelines and identified a

BMI of 30 or more as an underlying condition that places individuals at high risk

for both contracting and suffering severe illness from COVID-

19.https://www.ckc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html(lisitng BMI of 30 or higher).

          6. The Court requested that the parties provide supplemental information

relative to the obesity issue.

          7. The Defendant could not get timely access to his current medical

record from the staff at FCI Elkton. The government, which does have immediate
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.948 Filed 07/19/20 Page 3 of 14




access to Defendant’s current medical record, chose, for whatever reason, to

produce a 2018 record which documented Mr. Galka’s BMI at 32.

         8. Defendant Galka finally obtained his current medical record which

documents Defendant’s current BMI at 40. (Medical Record of 6-24-2020,

attached as Exhibit A).

         9. Moreover, the current medical record indicates that Mr. Galka is

suffering from uncontrolled hypertension. His blood pressure on June 24, 2020,

was 176/92. The doctor notes that his blood pressure is uncontrolled, adding yet

another layer of heightened vulnerability to COVID-19, as defined by the CDC

guidelines.

         10.It should be further noted that only a couple months back, Defendant’s

weight was 322 pounds, with a BMI of 41.8. (ECF No. 95, Defendant’s Pro Se

Brief for Compassionate Release, Ex. A).

         11. Defendant has already contracted COVID-19 at FCI Elkton, one of

the most uncontrolled, contagious prisons in the country.

         12. The Court seemed to erroneously conclude that should Mr. Galka

contract COVID-19 yet again, that he would be safe from death or deadly disease.

The Court’s conclusion is not based upon known medical facts relative to this

novel virus. (Order of Denial, p.8).
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.949 Filed 07/19/20 Page 4 of 14




         13. The undersigned officer of the court will represent that he spoke, at

the time of this writing, with Dr. Norman Markowitz, M.D., infectious disease

specialist with Henry Ford Medical Center for approximately 40 years, who stated

unequivocally that there is no evidence to suggest that should an individual

contract and suffer an asymptomatic to mild case of COVID-19, that they may not

suffer a subsequent severe to deadly case of the mutating virus. Due to the

urgency in filing this matter, counsel has not yet obtained a sworn affidavit from

Dr. Markowitz, though counsel stands by this representation. See Also,

https://www.usatoday.com/story/nletter/health/2020/07/16/coronavirus-watch-can-

you-get-covid-19-twice/5450233002/ ("The possibility of reinfection is certainly

real," Dr. Robert Glatter, an emergency physician at Lenox Hill Hospital in

New York City, told USA TODAY. "And one that I am seeing repeatedly on the

front lines." Id.

         14. Defendant suffers from underlying conditions defined by the CDC as

placing Mr. Galka in high risk of contracting a severe or deadly case of COVID-

19, the documentation of which was not available to this Court at the time of its

denial of Defendant’s motion for compassionate release.

         15. Moreover, the conditions at FCI Elkton continue to worsen, and

subject Mr. Galka to a most dangerous and deadly BOP facility.
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.950 Filed 07/19/20 Page 5 of 14




           16. That, accordingly, pursuant to 18 USC § 3582 (c) (1) (A) and for the

              reasons set forth in the attached Brief, he respectfully asserts he is

              entitled to immediate release.

           WHEREFORE, the Defendant, EDWARD GALKA, respectfully prays

that this Honorable Court Grant his Emergency Motion for Compassionate

Release.




                                         /s/ Sanford Plotkin
                                         SANFORD PLOTKIN (P 38691)
                                         Attorney for Edward Galka
                                         30445 Northwestern Highway
                                         Suite 225
                                         Farmington Hills, Michigan 48334-3158
                                         (248) 798-5756
                                         sanfordplotkin@gmail.com
Dated: July 19, 2020
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.951 Filed 07/19/20 Page 6 of 14




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff                  Honorable Judith E. Levy

-vs-
                                                    Case No 16-cr-20254
EDWARD GALKA,

                     Defendant.
_________________________________/




                MEMORANDUM IN SUPPORT OF
          EMERGENCY MOTION FOR RECONSIDERATION OF
                  COMPASSIONATE RELEASE




                                          I.
                                     Introduction

       On June 17, 2020, the Court denied Mr. Galka’s Motion for Compassionate

Release. The Court based its denial on outdated 2018 medical records, as well as

erroneous assumptions concerning the recurring danger of COVID-19. On July 2,

2020, the Court appointed the undersigned counsel to file the instant Emergency

Motion for Reconsideration on behalf of Mr. Galka.
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.952 Filed 07/19/20 Page 7 of 14




        After the Court’s denial of Defendant’s Motion, FCI Elkton finally provided

Mr. Galka with his most current medical record of June 24, 2020. (Exhibit A, 6-

24-2020 BOP medical record). Unlike the 2018 medical record relied upon by the

Court and the government, the 2020 medical record discloses that Defendant

likelihood of a dire outcome from COVID-19 while confined.

        Further, the worsening outbreak at FCI Elkton, of which this Court is

already aware, coupled with Defendant Galka’s severe obesity (40 BMI), and

uncontrolled hypertension, render each day of confinement a potential death

sentence for Edward Galka.

                                      II.
                  Extraordinary and Compelling Circumstances
                        Warrant Compassionate Release

   A.     Mr. Galka Continues to be at a High Risk of Contracting a Severe or
        Deadly Case of COVID-19 Due to His Medical Conditions.

        Prior to denying Defendant’s Motion for Compassionate Release, the Court

invited supplemental briefing on the issue of obesity. For reasons unknown to the

defense, the government claimed that an accurate BMI was unavailable, as Elkton

could not safely weigh Mr. Galka. Nor did the government supply the Court with

the most recent medical record. Mr. Galka was not able to obtain the current

medical record until only recently.

        On June 24, 2020, Mr. Galka was seen by Dr. Kathy McNutt, MD. (Exhibit

A, 6-24-2020 BOP medical record). Mr. Galka’s BMI was 40. Mr. Galka also has
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.953 Filed 07/19/20 Page 8 of 14




uncontrolled hypertension, with a blood pressure reading of 176/92, a dangerous

elevated range. In February, 2020, Mr. Galka weighed 322 lbs with a 41.8 BMI.

      The current medical record also discloses that Mr. Galka has been having

trouble breathing. This is not necessarily attributable merely to his severe obesity.

COVID-19 causes lung and pulmonary damage. The virus continues to mutate, as

well, and much is still not known about the nature and lasing effects of COVID-19.

Defendant Galka may well be suffering breathing difficulty from having already

contracted COVID-19 while in custody at FCI Elkton.

      In its previous denial of Defendant’s Motion, the Court erroneously

concluded that, “Defendant’s current asymptomatic case of COVID-19 further

weakens the argument that he is particularly susceptible to a severe case of the

disease.” (Court Order Denying Defendant’s Motion for Compassionate Release,

ECF No. 94 at P. 8). There is simply no known medical evidence to support that

conclusion. This novel virus continues to mutate, and much is not known about

the deadly nature of this virus.

      According to known medical data, reinfection from COVID-19 is a real

threat to Mr. Galka. "The possibility of reinfection is certainly real," Dr. Robert

Glatter, an emergency physician at Lenox Hill Hospital in New York City, told

USA TODAY. "And one that I am seeing repeatedly on the front lines."
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.954 Filed 07/19/20 Page 9 of 14




https://www.usatoday.com/story/nletter/health/2020/07/16/coronavirus-watch-can-

you-get-covid-19-twice/5450233002/.

      On June 25, 2020, the CDC revised its guidelines and identified a BMI of 30

or more as an underlying condition that places individuals at high risk for both

contracting and suffering severe illness from COVID-19.

https://www.ckc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. (listing BMI of 30 or higher).

      According to Mr. Galka’s June 24, 2020 physical examination at FCI

Elkton, his BMI is currently 40, placing him in an extremely obese category. The

current medical record also documents that Mr. Galka suffers from uncontrolled

high blood pressure (hypertension), which was 176/92 on June 24, 2020, a very

dangerous and compromising condition which places him at even higher risk from

the dangers of COVID-19. (See, CDC guidelines, cited above).

      The Court concluded in its Order of denial that, “Based on the medical

evidence before it, the Court cannot conclude that that Defendant [Galka] suffers

from any conditions that would trigger a dire outcome from COVID-19.” (Order,

Supra., at p.6). The Court’s conclusion, however, was based upon 2-year-old

medical records, and an incomplete medical status of the Defendant.

      Defendant submits that he also suffers from a sinus collapse. It is not in

remission and compromises his breathing capacity. Due to COVID-19, any
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.955 Filed 07/19/20 Page 10 of 14




 elective procedure that may heal Mr. Galka’s sinuses are not available. This

 breathing compromise could greatly exacerbate a more serious case of COVID-19.

       Mr. Galka’s BMI of 40, together with his uncontrolled hypertension (heart

 disease), demonstrate his suffering from serious medical conditions that make him

 highly vulnerable should he become re-infected with COVID-19.

    B. The Conditions at FCI Elkton Continue to Place Mr. Galka at Grave

       Risk.

       The COVID-19 outbreak at FCI Elkton continues to rage uncontrollably.

       On June 29, 2020, Elkton reported that 236 inmates had tested positive, 7

       positive staff members, and 9 deaths. Elkton also reports that 579 inmates

       have recovered. Of the 2224 inmates tested, 807 tested positive.

       (https://www.bop.gov/coronavirus/, accessed on June 29, 2020).

               Several courts have released inmates from Elkton because of pre-

       existing vulnerabilities in combination with the prison’s failure to contain

       the COVID-19 outbreak. Courts have characterized the conditions at FCI

       Elkton as “particularly alarming”. U.S. v Rodriguez, 2020 WL 1627331, at

       *9 (E.D. PA. Apr. 1, 2020), and more recently that “FCI Elkton has shown

       an inability to successfully contain the outbreak thus far.” U.S. v Brooks,

       2020 WL 2509107, at *6 (C.D. Ill. May 15, 2020).
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.956 Filed 07/19/20 Page 11 of 14




            Several courts have concluded that a vulnerable medical condition

      coupled with the dire conditions at FCI Elkton constitute extraordinary and

      compelling circumstances. On July 16, 2020, this Court granted a Motion

      for Compassionate Release as to Joseph Roe, an inmate at FCI Elkton, who

      is pre-diabetic, and suffers from a BMI of 38. U.S. v Roe, Case 5:15-cr-

      20581, ECF 374, (E.D. MI July 16, 2020). Defendant Galka’s medical

      condition is more dire than that of Mr. Roe. Galka’s BMI is 40, and he

      suffers from hypertension (uncontrolled high blood pressure).

            Similarly, in U.S. v Goins, 2020 WL 3064452 (E.D. MI, June 9,

      2020), the court granted an inmate at FCI Elkton a compassionate release

      based upon his non-pulmonary hypertension. Again, Defendant Galka’s

      medical status is more dire than Mr. Goins’s, in that Galka suffers from both

      hypertension, and a BMI of 40, well over the CDC severity threshold of 30.

            Mr. Galka suffers from a serious medical condition that “substantially

      diminishes the ability of the inmate to provide self-care within the

      environment of a correctional facility and from which he is not expected to

      recover.” U.S. v Roe, Case 5:15-cr-20581, ECF 374, (E.D. MI July 16,

      2020), U.S. v Goins, 2020 WL 3064452 (E.D. MI, June 9, 2020), U.S. v

      Amarrah, No. 17-20464, 2020 WL 2220008, *6 (E.D. MI May 7, 2020).

      Accordingly, extraordinary and compelling reasons to justify release exist.
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.957 Filed 07/19/20 Page 12 of 14




                                        III.
       The Section 3553(a) Factors continue to Weigh in Favor of Mr. Galka’s
                Release And He Is Not a Danger to the Community.

            The analysis of the 3553(a) factors, as previously set forth in Mr.

      Galka’s previous pleadings, continue to weigh in his favor. Significant to

      Mr. Galka’s personal history and characteristics is his vulnerability to

      COVID-19 because of his severe obesity and hypertension and incarceration

      at FCI Elkton-a pertinent factor that could not have been considered at his

      sentencing. While incarcerated, he has had an impeccable record of

      conduct, and has taken substantial steps to improve and position himself to

      avoid a return to crime if released in as much as he has family support, an

      ability to find employment, and a sold release plan.

            Furthermore, the goal of imposing sufficient punishment would be

      satisfied by releasing Mr. Galka. Mr. Galka has served more than 50% of

      his sentence, between his time spent in pre-trial detention, and the BOP, and

      has served meaningful and substantial punishment. Moreover, Mr. Galka

      well suffer additional restrictions on his liberty through the home

      confinement condition should the Court release him. The continued

      restrictions on his freedom of movement from the home confinement

      condition will satisfy the goal of imposing sufficient punishment.
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.958 Filed 07/19/20 Page 13 of 14




            Moreover, releasing Mr. Galka to home confinement will not subject

      the public to a serious risk of harm. Mr. Galka has demonstrated his

      improvement and taken steps to become productive while in custody. Mr.

      Galka has never been cited for misconduct. Moreover, Mr. Galka is a

      mature and intelligent gentleman who appears to appreciate the necessary

      public health measures required to prevent the spread of COVID-19, more

      than the staff at FCI Elkton, as well as many other inmates. A perusal of Mr.

      Galka’s previous Pro Se Motion and Brief shows his concern and attention

      to the CDC’s and Dr. Fauci’s social distance, mask, and handwashing

      directives, as he cites them throughout his pleadings filed with this Court.

            Mr. Galka also has a safe and effective release plan, should the Court

      grant his compassionate release. The Court should release Mr. Galka to the

      location set forth to the Court in his earlier pleadings without a 14-day

      quarantine at Elkton, given the dire circumstances at the facility, and the

      inability to effectively and safely separate positive and negative inmates, or

      to allow for any form of social distancing or other necessary public health

      measures. See U.S. v Goins, No. 11-cr-20376, 2020 WL 3064452, *19 n.2

      (E.D. MI, June 9, 2020) (declining to order a 14-day quarantine at FCI

      Elkton given the circumstances at FCI Elkton and the Court’s concern that
Case 5:16-cr-20254-JEL-DRG ECF No. 100, PageID.959 Filed 07/19/20 Page 14 of 14




      quarantine at that facility would subject Goins to an unreasonable risk of

      COVID-19 infection).

                                       Conclusion

            For all the reasons stated in this emergency motion for reconsideration

      and the prior pleadings, Mr. Galka respectfully requests that the Court grant

      compassionate release and allow him to serve the remainder of his sentence

      on home confinement.



                                             Respectfully submitted,

                                             s/Sanford Plotkin______
                                             Sanford Plotkin (P38691)
                                             Atty. for Def. Galka
                                             30445 Northwestern Hwy., Ste. 225
                                             Farmington Hills, MI 48334
                                             248-798-5756
                                             sanfordplotkin@gmail.com
      Dated: July 19, 2020
